IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

Vv. 19-CR-137-EAW

RICHARD A. LOBUR,

Defendant.

 

PLEA AGREEMENT
The defendant, RICHARD A. LOBUR, and the United States Attorney for the
Western District of New York (hereinafter "the government") hereby enter into a plea

agreement with the terms and conditions as set out below.

I. THE PLEA AND POSSIBLE SENTENCE
1. The defendant agrees to waive indictment and to plead guilty to a one count
Information which charges a violation of Title 18, United States Code, Section 641 (Theft of
Government Money), for which the maximum possible sentence is a term of imprisonment
of 10 years, a $250,000 fine, a mandatory $100 special assessment and a term of supervised.
release of up to 3 years. The defendant understands that the penalties set forth in this

paragraph are the maximum penalties that can be imposed by the Court at sentencing.

2. The defendant understands that, if it is determined that the defendant has
violated any of the terms or conditions of supervised release, the defendant may be required
to serve in prison all or part of the term of supervised release, up to 2 years, without credit for

time previously served on supervised release. As a consequence, in the event the defendant is
sentenced to the maximum term of incarceration, a prison term imposed for a violation of

supervised release may result in the defendant serving a sentence of imprisonment longer than

the statutory maximum set forth in { 1 of this agreement.

3.

II. ELEMENTS AND FACTUAL BASIS

The defendant understands the nature of the offense set forth in 4] 1 of this

agreement and understands that if this case proceeded to trial, the government would be

required to prove beyond a reasonable doubt the following elements of the crime:

a.

4,

First, that the money or property described in the Information belonged to the
United States government;

Second, that the defendant stole, embezzled or knowingly converted that
money or property;

Third, that the defendant acted knowingly and willfully with the intent to
deprive the government of the use and benefit of its money or property; and

Fourth, that the value of the property was greater than $1,000.

FACTUAL BASIS

The defendant and the government agree to the following facts, which form the

basis for the entry of the plea of guilty including relevant conduct:

a.

On or about January 12, 2015, the defendant deposited into his account
at the Bank of Akron $18,000 of grant funds intended to be used for
educational expenses for his children. The funds were administered
pursuant to a Federal Emergency Management Agency (“FEMA”)
Staffing for Adequate Fire and Emergency Response (“SAFER”) grant.

Between January 12, 2015 and June 9, 2015, the defendant provided
$15,000 of the grant funds to his children and converted more than
$1,000 of the remaining $3,000 to his personal use. The defendant knew
that he was not entitled to convert the grant funds to his own personal
use and knew that the intended and lawful use of the funds was for
educational expenses for his children.

Cc. The total relevant conduct for restitution, comprising $39,182.92,
includes: (1) $1,565.38 paid to the Genesee County Clerk on or about
August 2, 2012; (2) $1,000 converted at or about the time of the deposit
of a grant check on or about September 5, 2012; (3) $17,117.39 paid to
the Bank of Akron on or about October 26, 2012; (4) $3,568.92 paid to
Yard Card on or about December 11, 2012; (5) $5,000 paid to Discover
on or about December 10, 2012; (6) $4,501.23 paid to M&T Bank on or
about December 28, 2012; (7) $1,200 paid to FIA Card Services on or
about January 28, 2013; (8) $230 paid to Akron Mobile Home Park on
or about January 30, 2013; and (9) $5,000 converted between on or
about January 12, 2015 and on or about June 9, 2015.

Il. SENTENCING GUIDELINES
3. The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).

BASE OFFENSE LEVEL
6. The government and the defendant agree that Guidelines § 2B1.1(a)(2) applies

to the offense of conviction and provides for a base offense level of 6.

SPECIFIC OFFENSE CHARACTERISTICS
U.S.S.G. CHAPTER 2 ADJUSTMENTS

7. The government and the defendant agree that the following specific offense

characteristic applies: OD 4 je
i

a. the 4 level er i pursuant to Guidelines § 2B1.1(b)(1)(C).
Vv
ADJUSTED OFFENSE LEVEL
8. Based on the foregoing, it is the understanding of the government and the

defendant that the adjusted offense level for the offense of conviction is 10.

ACCEPTANCE OF RESPONSIBILITY
9, At sentencing, the government agrees not to oppose the recommendation that
the Court apply the two (2) level decrease of Guidelines §3E1.1(a) (acceptance of

responsibility), which would result in a total offense level of 8.

CRIMINAL HISTORY CATEGORY
10. It is the understanding of the government and the defendant that the
defendant's criminal history category is I. The defendant understands that if the defendant is
sentenced for, or convicted of, any other charges prior to sentencing in this action the
defendant's criminal history category may increase. The defendant understands that the
defendant has no right to withdraw the guilty plea based on the Court’s determination of the

defendant’s criminal history category.

GUIDELINES' APPLICATION, CALCULATIONS AND IMPACT
11. It is the understanding of the government and the defendant that, with a total
offense level of 8 and criminal history category of I, the defendant's sentencing range would
be a term of imprisonment of 0 to 6 months, a fhe off2 00 to $20,000, and a period of
supervised release of 1 to 3 years. Notwithstanding this, the defendant understands that at

sentencing the defendant is subject to the maximum penalties set forth in | 1 of this agreement.
12. The government and the defendant agree to the Sentencing Guidelines
calculations set forth in this agreement and neither party will advocate or recommend the
application of any other Guideline, or move for any Guidelines departure, or move for or
recommend a sentence outside the Guidelines, except as specifically set forth in this
agreement. A breach of this paragraph by one party will relieve the other party of any
agreements made in this plea agreement with respect to sentencing motions and
recommendations. A breach of this paragraph by the defendant shall also relieve the

government from any agreements to dismiss or not pursue additional charges.

13. The defendant understands that the Court is not bound to accept any
Sentencing Guidelines calculations set forth in this agreement and the defendant will not be

entitled to withdraw the guilty plea based on the sentence imposed by the Court.

IV. STATUTE OF LIMITATIONS

14. ‘In the event the defendant’s guilty plea is withdrawn, or conviction vacated,
either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding, collateral
attack or otherwise, the defendant agrees that any charges dismissed pursuant to this
agreement shall be automatically reinstated upon motion of the government and further
agrees not to assert the statute of limitations as a defense to any federal criminal offense which
is not time barred as of the date of this agreement. This waiver shall be effective for a period
of six months following the date upon which the withdrawal of the guilty plea or vacating of

the conviction becomes final.
V. REMOVAL
15. The defendant understands that, if convicted, a defendant who is not a citizen
of the United States may be removed from the United States, denied citizenship, and denied

admission to the United States in the future.

VI. GOVERNMENT RIGHTS AND OBLIGATIONS
16.  Atsentencing, the government agrees not to oppose the recommendation that

the defendant be placed on probation.

17. The defendant understands that the government has reserved the right to:

a. provide to the Probation Office and the Court all the information and
evidence in its possession that the government deems relevant
concerning the defendant's background, character and involvement in
the offense charged, the circumstances surrounding the charge and the
defendant's criminal history;

b. respond at sentencing to any statements made by the defendant or on
the defendant's behalf that are inconsistent with the information and
evidence available to the government;

c. advocate for a specific sentence consistent with the terms of this
agreement including the amount of restitution and/or a fine and the
method of payment; and

d. modify its position with respect to any sentencing recommendation or
sentencing factor under the Guidelines including criminal history
category, in the event that subsequent to this agreement the government
receives previously unknown information, including conduct and
statements by the defendant subsequent to this agreement, regarding the
recommendation or factor.
VII. RESTITUTION AND FINANCIAL PENALTY PROVISIONS
18. The defendant understands, and the parties agree, that the Court must require
restitution in the amount of $39,182.92 to be paid to the Federal Emergency Management
Agency (“FEMA”) as part of the sentence pursuant to Sentencing Guidelines § 5E1.1 and
Title 18, United States Code, Section 3663A. The defendant understands that defendant will
not be entitled to withdraw the guilty plea based upon any restitution amount ordered by the

Court.

19. The defendant agrees to disclose fully and completely all assets in which the
defendant either has any property interest or over which the defendant exercises control,
directly or indirectly, including those held by a spouse, nominee or other third party. The
defendant agrees to make complete financial disclosure to the United States by truthfully
executing a sworn financial statement by the deadline set by the United States, or if no
deadline is set, no later than two weeks prior to the date of sentencing. The defendant agrees
to authorize the release of all financial information requested by the United States, including,
but not limited to, executing authorization forms for the United States to obtain tax
information, bank account records, credit history, and social security information. The
defendant agrees to discuss or answer any questions by the United States relating to the
defendant's complete financial disclosure. The defendant will submit to an examination
under oath and/or a polygraph examination conducted by an examiner selected by the U.S.
Attorney’s Office on the issue of the defendant’s financial disclosures and assets, if deemed
necessary by the U.S. Attorney’s Office. The defendant certifies that the defendant has made

no transfer of assets in contemplation of this prosecution for the purpose of evading or
defeating financial obligations that are created by the agreement and/or that may be imposed
upon the defendant by the Court. In addition, the defendant promises that the defendant will

make no such transfers in the future.

20. The defendant agrees that any financial records and information provided by
the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney’s Office for use in the collection of any unpaid financial obligation.

21. The defendant understands and agrees that the Court, at the time of sentencing,
will order that all monetary penalties imposed at that time (including any fine, restitution, or
special assessment imposed in accordance with the terms and conditions of this plea
agreement) are to be due and payable in full immediately and will be (i) subject to immediate
enforcement as provide for in 18 U.S.C Section 3613, and (ii) submitted to the Treasury Offset
Program (TOP) so that any federal payment or transfer of returned property the defendant
receives may be offset and applied to federal debts but will not affect any periodic payment

schedule set by the Court.

22. The defendant understands and acknowledges that any schedule of payments
imposed by the Court at the time of sentencing is merely a minimum schedule of payments

and does not, in any way, limit those methods available to the United States to enforce the

judgment.
23. The defendant agrees that any funds and assets in which the defendant has an
interest, which have been seized or restrained by the government or law enforcement as part
of the investigation underlying this plea agreement, and not subject to forfeiture, will be used
to offset any judgment of restitution and fine imposed pursuant to this plea agreement, or to

satisfy any debts owed by the defendant to the United States and/or agencies thereof.

VII. APPEAL RIGHTS

24. The defendant understands that Title 18, United States Code, Section 3742
affords a defendant a limited right to appeal the sentence imposed. The defendant, however,
knowingly waives the right to appeal and collaterally attack any component of a sentence
imposed by the Court which falls within or is less than the sentencing range for imprisonment,
a fine and supervised release set forth in Section II, 4 11, above, notwithstanding the manner
in which the Court determines the sentence. In the event of an appeal of the defendant's
sentence by the government, the defendant reserves the right to argue the correctness of the
defendant's sentence. The defendant further agrees not to appeal a restitution order which

does not exceed the amount set forth in Section VII of this agreement.

25. The defendant understands that by agreeing not to collaterally attack the
sentence, the defendant is waiving the right to challenge the sentence in the event that in the
future the defendant becomes aware of previously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant’s sentence.
26. The government waives its right to appeal any component of a sentence
imposed by the Court which falls within or is greater than the sentencing range for
imprisonment, a fine and supervised release set forth in Section III, 11, above,
notwithstanding the manner in which the Court determines the sentence. However, in the
event of an appeal from the defendant's sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.

IX. TOTAL AGREEMENT AND AFFIRMATIONS
27. This plea agreement represents the total agreement between the defendant,
Richard A. Lobur, and the government. There are no promises made by anyone other than
those contained in this agreement. This agreement supersedes any other prior agreements,
written or oral, entered into between the government and the defendant.
JAMES P. KENNEDY, JR.

United States Attorney
Western District of New York

sy: _Chlu Bel
JORN D. FABIAN
Assistant United States Attorney

Dated: July 30 , 2019

10
I have read this agreement, which consists of pages 1 through 11. I have had a full
opportunity to discuss this agreement with my attorney, Michael H. Ranzenhofer, Esq. I
agree that it represents the total agreement reached between me and the government. No
promises or representations have been made to me other than what is contained in this
agreement. I understand all of the consequences of my plea of guilty. I fully agree with the

contents of this agreement. I am signing this agreement voluntarily and of my own free will.

Ritatn.  bewhutlbenhfe

 

 

RICHARD A. LOBUR MICHAEL H. BAN ZEN EIOFEREESO.
Defendant Attorney for the Defend.
Dated: July &, 2019 Dated: July 2 2, 2019

11
